Citation Nr: 1227402	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  02-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disability manifested by joint pain and dysfunction other than the back and bilateral shoulders.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for upper respiratory infections.

7.  Entitlement to service connection for allergies, sinusitis, rhinitis and asthma.

8.  Entitlement to service connection for liver dysfunction.

9.  Entitlement to service connection for a disability manifested by stomach pain and diarrhea.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

11.  Entitlement to service connection for hernia

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to service connection for a kidney disorder.

14.  Entitlement to service connection for a disability manifested by recurring headaches.

15. Entitlement to service connection for a skin disorder, including cysts and tags.

16.  Entitlement to service connection for a disability manifested by ingrown toenails.

17.  Entitlement to a compensable evaluation for the service-connected left bicep tendon tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1993.  Thereafter he served in the U.S. Army Reserve from January 1993 to August 2004, during which service he performed numerous periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia in March 2001.  Also on appeal is a rating decision issued by the RO in Honolulu, Hawaii in October 2005.

The Veteran testified before the RO's Decision Review Officer (DRO) in March 2007, and in July 2009 he testified before the undersigned Veterans Law Judge in a hearing at the RO.  Transcripts of both hearings are of record.

When the file was last before the Board in September 2010 the Board noted that service connection for a number of claimed disorders (shoulder pain, back pain, bilateral hearing loss, eye problems, hernia, upper respiratory infection, liver dysfunction, and ingrown toenails) had been previously denied by rating decisions in May 1999 and September 1999, based on a determination the claims were not well-grounded.  Because the Veteran requested reconsideration prior to November 9, 2002, these claims have been adjudicated on appeal de novo without considering the question of new and material evidence.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed.Cir. 2003).  

In September 2010 the Board issued a decision denying service connection for several claimed disorders (bilateral foot disorder, eye problems, chest ache, hypercholesterolemia, and "tired and run-down feeling") and also denied compensable evaluation for the service-connected residuals of fractured right ring finger.  The Board's action remanded the issues identified on the title page to the RO for further development.  The file has now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Competent and uncontroverted medical opinion of record states that degenerative disc disease of the lumbar spine, degenerative joint disease of the right shoulder and left shoulder strain are as likely as not caused by or a result of active service.

2.  The Veteran does not have disability manifested by joint pain and dysfunction other than back and shoulders that is etiologically related to service.

3.  The Veteran does not have right ear hearing loss considered disabling under VA criteria.

4.  Sensorineural hearing loss (SNHL) of the left ear was not present to a disabling degree in service or within the first year after discharge from service, and the most probative medical opinion of record states that current left ear hearing loss is not etiologically related to service.

5.  Competent and uncontroverted medical opinion of record states that the Veteran's tinnitus is as likely as not caused by or a result of active service.

6.  Competent and uncontroverted medical opinion of record states that asthma, upper respiratory infections, and rhinitis with sinusitis are as likely as not caused by or a result of active service.

7.  The most probative medical opinion of record states that liver dysfunction (diagnosed as hepatomegaly with steatosis) is as likely as not caused by or a result of active service.

8.  Stomach pain and diarrhea, diagnosed as irritable bowel syndrome (IBS), is not etiologically related to service.

9.  GERD is not etiologically related to service.

10.  The most probative medical opinion of record states that inguinal hernia is as likely as not caused by or a result of active service.

11.  Competent and uncontroverted medical opinion of record states that hemorrhoids are not likely caused by or a result of active service.

12.  Cardiovascular-renal disease was not incurred in service or present to a compensable degree within the first year after discharge from service, and competent and uncontroverted medical opinion of record shows that a kidney disorder (diagnosed as kidney stones) is not etiologically related to service.

13.  Competent and uncontroverted medical opinion of record states that recurring headaches are a manifestation of the service-connected sinusitis. 

14.  The Veteran is already service-connected for lichenoid dermatitis; competent and uncontroverted medical opinion of record states he also has acrochordans and subcutaneous cysts that are as likely as not caused by or a result of active service.

15.  Competent and uncontroverted medical opinion of record states that ingrown toenails are as likely as not caused by or a result of service.

16.  The Veteran is right-handed.

17.  The service-connected left bicep tendon tear is manifested by moderate, but not moderately severe, disability of Muscle Group V. 



CONCLUSIONS OF LAW

1.  With resolution of the doubt in the Veteran's favor, a bilateral shoulder disorder is incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  With resolution of the doubt in the Veteran's favor, a back disorder is incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  A disability manifested by joint pain and dysfunction other than back and shoulders is not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Left ear hearing loss is not incurred in or aggravated by service, nor may service connection for left-ear SNHL be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

5.  With resolution of the doubt in the Veteran's favor, tinnitus is incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

6.  With resolution of the doubt in the Veteran's favor, upper respiratory infections and asthma are incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

7.  With resolution of the doubt in the Veteran's favor, rhinitis with sinusitis is incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

8.  With resolution of the doubt in the Veteran's favor, liver dysfunction (hepatomegaly and steatosis) is incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

9.  A disability manifested by stomach pain and diarrhea is not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

10.  GERD is not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

11.  With resolution of the doubt in the Veteran's favor, inguinal hernia is incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

12.  Hemorrhoids are not incurred in or aggravated by service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

13.  A kidney disorder is not incurred in or aggravated by service, nor may service connection for cardiovascular-renal disease be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

14.  A disability manifested by recurring headaches is due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

15.  With resolution of the doubt in the Veteran's favor, skin disorders diagnosed as acrochordans and subcutaneous cysts are incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2011).

16.  With resolution of the doubt in the Veteran's favor, ingrown toenails are incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2011).

17.  The criteria for an evaluation of 10 percent, but not more, for left bicep tendon tear are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5305 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA must notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, full VCAA-compliant notice was not provided to the Veteran until after the initial adjudication of this claim.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board previously determined the Veteran should be afforded additional VA medical examinations, which were performed in November 2010; the Board has carefully reviewed the examination report and finds the RO has substantially complied with the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has been afforded hearings before the RO's DRO and before the Board.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.





Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R.           § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If certain chronic disorders such as sensorineural hearing loss and arthritis manifest to a degree of 10 percent or more within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Evidence and Analysis

Service connection for musculoskeletal disorders (bilateral shoulder disorder; back disorder; and, joint pain and dysfunction other than back and shoulders

The Board notes at the outset that the Veteran is separately compensated for service-connected joint disabilities of the left thumb and index finger, left elbow, right middle finger, left knee and right ring finger.  Service connection has been considered and denied for claimed disabilities of the bilateral feet.  Accordingly, symptoms relating to those joints will not be considered in the discussion below. 

Service treatment records (STRs) show the Veteran was treated in November 1983 for upper right shoulder pain, identified at the time as a contusion.  In a self-reported Report of Medical History in August 1990 the Veteran endorsed swollen or painful joints; he denied history of recurrent back pain, painful or "trick "shoulder or elbow, lameness, bone or joint deformity, neuritis or arthritis/rheumatism/bursitis.  The examiner made no observation in regard to the reported swollen or painful joints.  The corresponding Report of Medical Examination shows clinical evaluation of the musculoskeletal system as "normal."

STRs include the Veteran's separation physical examination in August 1992.  In his self-reported Report of Medical History the Veteran reported that he had aches in his hands from previous fractures; back and right shoulder stiff on cold/wet days; swollen and painful joints; and, bone and joint deformity from fractures.  The Veteran entered "don't know" for history of recurrent back pain and history of neuritis.  The corresponding Report of Medical Examination showed evaluation of the spine, lower extremities and feet to be clinically "normal."  The only noted abnormality of the upper extremities was an impairment of the fourth finger of the left hand (per STRs, this finger was "jammed" while playing basketball in January 1992).    Neurologic examination was also noted as "normal."  

The Veteran was discharged from service in January 1993.  In June 1993 he was treated for lower lumbar strain associated with lifting boxes and sitting in a bean bag chair.   The clinical impression was acute lumbar strain and spasm.  The Veteran applied for workman's' compensation for this injury.

The Veteran had a VA examination in November 1995 in which he complained to the examiner of back pain/discomfort, shoulder pain and stiffness and pain in the joints.  Examination of the musculoskeletal system was essentially normal, with full range of motion (ROM) of all joints and 5/5 strength throughout.  The spine showed no scoliosis or abnormality.  However, the examiner diagnosed low back pain, and referred the Veteran to physical therapy.

The Veteran had a physical examination in September 1997 in the course of his service in the Reserve Component.  He reported recurrent pain in the right lower back, arthritis/bursitis/rheumatitis, "trick" knee, bone deformity (fingers) and foot trouble (toes) but denied painful or "trick" shoulder.  The examination report showed the presence of a small mass, possibly a lipoma, in the lower back; otherwise the spine, upper and lower extremities and other musculoskeletal systems were all "normal" on examination.

The file contains an unsigned serological analysis from an entity called Bedethda Oriental Medical Clinic in April 1999 reporting a "meridian function test" showing low levels of kidney and bladder consistent with back pain.  The Veteran was noted to have undergone a series of acupuncture treatments for back pain.

The file contains a  March 2002 "buddy statement" from Master Sergeant (MSG) Retired (RET) ACK stating that the Veteran participated in field exercises requiring extended marching and standing.  ACK opined the Veteran's back problems may be associated with such marching and standing while wearing combat boots, including performing physical training (PT) and runs wearing boots.  Over the space of several years ACK continued to observe the Veteran exhibiting signs of back pain.

The Veteran had a non-VA physical examination at Medical Activity Command - Japan (MEDDAC-J) in April 2002 that in relevant part noted upper extremities as "abnormal" due to left bicep and left elbow bursitis, and the lower extremities as "abnormal" due to plantar wart.  However, the spine and other musculoskeletal systems were "normal."  

The Veteran was treated by MEDDAC-J for low back pain in August 2002.  The symptoms were recorded as non-traumatic, induced by lifting.  The clinical diagnosis was acute low back pain and acute sciatica.  (Significantly, the clinician did not check the boxes for "chronic" low back pain or "chronic" sciatica.) 

The Veteran presented to the VA outpatient clinic in August 2004 for initial visit.  He reported history of back pain dating back to approximately 1990 or 1992, with history of hard landings from parachute jumps and history of heavy lifting.  He reported intermittent back pain for many years.  He had recent strain in July 2004 associated with moving boxes.  The clinical impression was chronic low back pain with intermittent exacerbations after heavy lifting or strenuous activity.  VA X-ray of the lumbosacral spine the same showed an impression of mild degenerative joint disease (DJD).

VA X-ray of the right shoulder in November 2004 showed an impression of minimal acromioclavicular (AC) joint osteoarthritis but was otherwise normal.  

VA magnetic resonance imaging (MRI) of the lumbar spine in February 2005 showed an impression of small right paracentral protrusion with stenosis at L4-5 and broad bulge without stenosis at L5-S1.

Treatment records from Straub Clinic include an X-ray impression of arthritis of the right shoulder in April 2005.

VA X-ray of the left shoulder in May 2006 showed no abnormality.

A letter from Action Chiropractic dated in May 2006 states the Veteran had been treated for complaint of pain in the lower back, bilateral hands and wrists and left elbow.  Evaluation revealed vertebral subluxations in the upper thoracic and lower lumbar areas.  The condition was treated with chiropractic adjustment therapy.  The Veteran also recently developed right shoulder pain and discomfort, also treated with chiropractic adjustment of the corresponding vertebrae.

VA X-ray of the lumbosacral spine in August 2006 was normal (vertebral bodies at normal height with adequate maintenance of intervertebral disc spaces, no evidence of significant traumatic, neoplastic or arthritic change and no evidence of spondylosis or spondylolisthesis). 
 
The Veteran had VA electromyography (EMG)/nerve conduction velocity (NCV) study in October 2006 due to reported symptoms of numbness and tingling in the fingers.  The test showed an impression of left carpal tunnel syndrome.

The Veteran testified before the RO's DRO in March 2007 that he had pain in the left arm and right shoulder associated with the service-connected injury to the left bicep muscle.  He further injured his right shoulder while playing football during organized unit athletics.  He developed back pain moving boxes in 1993 or 1994.

The Veteran had a VA orthopedic consult in November 2008 in which he complained of current right shoulder and right hip pain.  He cited a 25-year history of right shoulder pain, associated with a 1987 injury playing football; the Veteran associated hip pain with his right sacroiliac joint.  X-rays of both the right hip and right shoulder were normal (no evidence of arthritis).  The clinical impression was right sacroiliac joint dysfunction as part of low back syndrome, normal hip examination and right shoulder rotator cuff syndrome.
 
The Veteran testified before the Board in July 2009 that his back pain extended back to the 1992-1993 timeframe.  The Veteran was discharged from service in January 1993 and subsequently had back pain in June 1993 associated with lumbar strain, which has been continually troubling him since then.  In regard to joints other than the back, the Veteran cited fractures during service to various fingers and current pain in the left elbow and left knee; he also cited carpal tunnel of the wrists and pain in the bilateral shoulders.  He specifically associated the right shoulder to a football injury in 1986.  

The Veteran had a VA examination of the spine in November 2010, performed by an examiner who reviewed the claims file.  The Veteran reported having injured his back in a parachuting accident in 1997 and having had low back pains in 1988; since then he has had constant low back pain.  The examiner noted clinical observations, including current X-ray showing an impression of mild early degenerative change at the L1-2 disc level.  The examiner diagnosed lumbosacral degenerative disc disease (DDD).  The examiner stated that the Veteran had a history of being a paratrooper and a history of low back pain since active service; accordingly, his lumbosacral DDD is at least as likely as not caused by or a result of active service (ACDUTRA).

The Veteran also had a VA examination of the joints in November 2010.  The examiner stated as a threshold matter that the only joints he could find for compensatory evaluation were the bilateral shoulders.  The Veteran stated his right shoulder pain was associated with a football injury in 1986-1988 from a football injury to the right shoulder; since then he has had constant right shoulder pain.  The Veteran attributed his left shoulder pain to left biceps tendon tear in 1977 with subsequent left shoulder pain.  The examiner noted clinical observations.  X-ray showed right shoulder osteoarthritis and bony synovitis, while X-ray of the left shoulder was normal.  The examiner diagnosed right shoulder DJD of the AC joint and left shoulder strain.  The examiner stated he could find no medical evaluation of either shoulder during active duty.  However, the file contained a "buddy statement" asserting the Veteran had shoulder complaints during active duty; therefore, it is at least as likely as not that the Veteran's bilateral shoulder conditions are caused by or the result of active duty (ACDUTRA).

On review of the evidence above, the Board notes at the outset that the Veteran has shown diagnoses of low back DDD, right shoulder DJD and left shoulder strain.  Accordingly, the first element for service connection for those disorders is met.

The file contains competent and uncontroverted medical opinion, in the form of the VA examination report, that the low back and bilateral shoulder disorders cited above are related to service.  A claimant is entitled to service connection where he or she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).

Further, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The RO in this case has continued to deny service connection for the claimed low back and bilateral shoulder disorders based on a finding that the VA examination relied on the Veteran's reported history and was not supported by service medical records and other evidence in the claims folder; see Supplemental Statement of the Case (SSOC) in April 2012.  However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

A layperson is competent to testify in regard to the onset and continuity of symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).   In this case the Veteran complained of low back and bilateral shoulder pain in his Report of Medical  History at the time of his discharge, and has complained of similar symptoms since then.  The Board accordingly finds the VA examiner's opinion is based on credible evidence of record.  Accordingly, service connection for low back disorder (DDD) and bilateral shoulder disorders (DJD of the right shoulder and strain of the left shoulder) is warranted.

The Board notes at this point that the SSOC cited above referred to the Veteran's June 1993 workplace back injury, for which he filed workman's' compensation, as an incident that the Veteran failed to report to the VA examiner in November 2010; the RO apparently cited this to show the examiner's opinion was not based on full disclosure of the facts.  See SSOC, id.  However, the examiner reviewed the claims file and thus had access to the June 1993 treatment records.  The Board cannot assume the examiner overlooked that evidence, or that the opinion would have been different had the examiner paid stricter attention to the file.

In regard to other joint disorders, the Veteran is shown by the record to have carpal tunnel syndrome of the wrists, but there is nothing in medical or lay evidence of record showing wrist symptoms are related to service.  As explained above, disabilities of the left thumb and index finger, left elbow, right middle finger, left knee and right ring finger are already service-connected, and service connection for disorders of the bilateral feet has been separately denied.  The Board accordingly finds that service connection for a musculoskeletal disorder other than the low back or bilateral shoulders is not warranted.

In sum, based on the evidence and analysis above the Board has found service connection is warranted for disorders of the low back and bilateral shoulders.  Service connection is not warranted for any other joint disorder.  In arriving at these conclusions, the Board has applied the benefit-of-the-doubt rule as appropriate.
 
Service connection for hearing disorders (bilateral hearing loss and tinnitus)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

STRs include a hearing evaluation in September 1997 in which his audiometric scores were essentially normal:




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
NR
0  
0  
5  
5
30
LEFT
NR
5  
5  
5  
15  
15

In a self-reported Report of Medical History in August 1990 the Veteran endorsed history of hearing loss; however, in the corresponding Report of Medical Examination his audiometric scores again were essentially normal:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0  
5  
5  
5
5
LEFT
5
10  
0  
0  
5  
25

STRs also include a self-reported Report of Medical History for his separation examination in August 1992 in which the Veteran reported history of hearing loss.  The corresponding Report of Medical History again showed audiometric evaluation that was essentially normal:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0  
0  
5  
10
15
LEFT
0
0  
0  
15  
15  
15

 The Veteran had another hearing examination in December 1992, shortly prior to his actual discharge from service in January 1993.  His audiometric scores were again essentially normal:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0  
0  
5  
0
25
LEFT
0
5  
5  
5  
15  
30

 However, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran had a VA examination in November 1995 in which he complained to the examiner of hearing loss.  The examiner recorded acoustic thresholds as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
10  
5  
15  
25
30
LEFT
10
15  
10  
15  
20  
25

The Veteran had a physical examination in September 1997 in the course of his service in the Reserve Component.  His audiometric scores were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
30  
30  
25  
30
30
LEFT
30
20  
10  
25  
30  
25

The Veteran had a VA audiological evaluation in May 2000 in which he did not have a subjective complaint of hearing loss, but he complained of intermittent bilateral tinnitus.  He reported acoustic trauma in service in the form of sirens and weapons firing.  Puretone averages were as follows:




HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
5
10  
15  
15  
20
15
LEFT
10
15  
15  
20  
25  
18.75

Speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.  The audiologist diagnosed mild, high frequency SNHL bilaterally as well as tinnitus consistent with occupational noise exposure.

(The Board notes at this point that the audiological evaluation cited above shows hearing loss disability in the left ear, based on speech recognition score, but does not show a right-ear hearing loss disability under the criteria of 38 C.F.R. § 3.385.)

In November 2000 the Veteran reported to a VA examiner (an Air Force flight surgeon who was performing an examination on behalf of VA) that while on active duty he had sustained mild hearing loss that did not qualify for disability.  The Veteran recounted that he had recently sustained an acute insult to his hearing while working on the flight line without hearing protection, but no permanent changes were caused by that exposure and his hearing returned to baseline.  However, prior to this new exposure he had complained of continuous tinnitus.  The examiner stated on review of the file that the 1995 VA examination had shown normal hearing according to VA's disability standard; current reexamination showed some hearing loss but was still within normal standards.  Further, his speech recognition scores showed excellent speech recognition at normal conversational levels in quiet surroundings.  There was no evidence of intracranial lesions causing hearing loss or tinnitus.  The recent acute hearing loss was in no way connected to prior active service; further, it had resolved and the Veteran had been advised of proper hearing conservation measures. 

The file contains a March 2002 "buddy statement" from MSG (RET) ACK stating that the Veteran complained during service of hearing trouble and ringing in his ears.  ACK stated that during military exercises the unit was exposed to aircraft noise and vehicle noise, for which unit members were provided with hearing protection, but Seoul traffic was routinely very loud.

The Veteran had a physical examination at MEDDAC-J in April 2002 that in relevant part noted audiometric scores as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
20  
15  
  20
25
30
LEFT
25
20  
20  
 25  
 35 
30

The Veteran testified before the RO's DRO in March 2007 that he was a Military Police officer in service, with noise exposure in the form of weapons firing during live-fire exercises.  He also reported exposure to vehicle noise and aircraft engine noise.  Tinnitus began in Korea and has been intermittent thereafter.

The Veteran had a VA tinnitus assessment in December 2008 in which he described occasional left-ear tinnitus.  The audiologist stated the Veteran's account was consistent with grade 2 tinnitus.
 
The Veteran testified before the Board in July 2009 that he was exposed to noise during service during exercises, to include helicopter noise.  He was told at the time of his separation from service that he had high-frequency hearing loss.  He has also been told that he has tinnitus in the left ear.

The Veteran had a VA audiological evaluation in September 2010, performed by an audiologist who reviewed the claims file.  The Veteran reported acoustic trauma in the service associated with range firing and occasional aircraft/artillery noise; he denied other occupational noise exposure.  He endorsed tinnitus since the 1980s.  Puretone averages were as follows:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
10
15  
 10 
20  
35
20
LEFT
10
10  
20  
30  
40  
25

Speech recognition scores were 94 percent bilaterally.  The audiologist diagnosed hearing within normal limits bilaterally and mild SNHL at 4 KHz in the right ear and at 3-4 KHz in the left ear.  The audiologist observed erroneously that the Veteran is already service-connected for hearing loss.  The audiologist stated that Normal hearing was found on entry into service and that hearing loss was documented during the Veteran's reserve service.  The effects of noise exposure are cumulative throughout the lifetime; assuming the Veteran's reported history is valid, it is most likely that hearing loss began with military noise exposure and worsened with recreational noise exposure and aging.  Tinnitus is also most likely due to military noise exposure.

(The Board notes at this point that the audiological evaluation cited above shows hearing loss disability in the left ear, based on Puretone threshold at 4KHz, but does not show a right-ear hearing loss disability under the criteria of 38 C.F.R. § 3.385.)

On review of the evidence above, the Board notes as a threshold matter that the Veteran is not shown to have had a right ear hearing loss during the course of the appeal considered disabling under VA criteria.  The Board's discussion below will consider whether service connection is warranted for left ear hearing loss and/or tinnitus.

The Veteran is shown to be diagnosed with left ear hearing loss and tinnitus, so the first element of service connection is met.  Medical opinion is inconsistent, with the VA examiner in November 2000 finding no hearing loss due to acoustic trauma in service but the VA examiner in September 2010 stating an opinion that hearing loss is likely related to service.

In this case, both examiners reviewed the claims file and both examiners considered the Veteran's subjective history of noise exposure and symptoms.  Both examiners provided clinical rationale for their respective opinions.  However, the VA examination in November 2000 was much closer in time to the Veteran's discharge from active service in January 1993, and thus more probative of symptoms due to service, than an examination performed nearly 18 years after discharge from service.  Further, the November 2010 examiner stated that the Veteran had post-service effects of recreational noise exposure and aging added to any hearing loss during service.  It follows that the November 2000 examination, being more contemporaneous, is far less speculative regarding the degree of hearing loss that may be attributed to service.  The Board accordingly finds the November 2000 VA examination to be the more probative in regard to the hearing loss and tinnitus claims on appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony to the DRO and to the Board, his correspondence to VA, the "buddy statement" offered by MSG (RET) ACK and the Veteran's statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran is competent to describe the onset of subjective hearing loss.  However, the Veteran demonstrably did not have a left ear hearing loss disability under the criteria of 38 C.F.R. § 3.385 during service or during the first year after discharge from service.  On the question of whether current left ear SNHL is etiologically related to service, the Veteran as a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the more probative medical opinion shows hearing loss is not related to active service.

In regard to tinnitus, the VA examination in November 2000 provided no opinion.  The VA examiner in November 2010 opined tinnitus is due to military noise exposure, and such opinion is not contradicted by any other medical opinion of record.  Further, the "buddy statement" by MSG (RET) ACK documents complaints of tinnitus during active service, and the Veteran credibly reports tinnitus since the 1980s.  Service connection for tinnitus is accordingly warranted.  38 C.F.R. § 3.303(b).

Based on the evidence and analysis above, the Board has found the Veteran does not have a right ear hearing loss disability.  His left ear hearing loss disability is not etiologically related to service, but his tinnitus is likely related to service.

The benefit-of-the-doubt rule has been applied as warranted.
  
Service connection for respiratory disorders (upper respiratory infections and allergies, sinusitis, rhinitis and asthma) 

STRs show the Veteran was treated for sore throat and cold in November-December 1978 and June 1979.  He was treated for head and chest cold in February 1985; the clinical impression was viral syndrome.  He was treated for sore throat and chest cold in September 1986.  He was treated for sinus congestion and cough in March 1987.  He was treated for malaise (possible flu) in September 1987.

STRs include an annual physical examination in August 1990.  In the self-reported Report of Medical History the Veteran denied history of chronic or frequent colds or sinusitis; he entered "don't know" regarding history of hay fever.  He denied history of shortness of breath or chronic cough but endorsed history of gas pressure in the chest.   The corresponding Report of Medical Examination shows clinical evaluation of the nose, sinuses, lungs and chest as "normal."

STRs show the Veteran was treated for possible upper respiratory infection (URI) in December 1991, although the clinical impression was probable sinusitis.

STRs include the Veteran's separation examination in August 1992.  In the self-reported Report of Medical History the Veteran reported history of ear/nose/throat trouble, chronic or frequent colds, shortness of breath, pain or pressure in the chest, hay fever and chronic cough; he denied history of asthma.  The corresponding Report of Medical Examination showed evaluation of the nose/ sinuses and the lungs/chest as "normal."  Thereafter, shortly before the Veteran's discharge in January 1993 he was again treated for a URI.

The Veteran had a VA examination in November 1995 in which he complained to the chronic dry cough of 10 years duration with occasional sputum production; he reported current dry cough.  Examination of the nose, sinuses, mouth and throat was normal, and chest X-ray was negative.  Auscultation of the lungs was clear throughout all fields, with normal percussion.  However, the examiner diagnosed the Veteran with chronic cough and prescribed an antihistamine.

The Veteran had a physical examination in September 1997 in the course of his service in the Reserve Component.  He reported history of chronic colds, hay fever, shortness of breath, chest pain and chronic cough; he denied history of asthma and stated "don't know" for sinusitis.  The examiner noted the nose, sinuses, mouth and throat and lungs/chest as all being "normal" on examination.

In May 1999 the Veteran was treated for persistent URI with cough and fever.  The clinical impression was bronchitis.  The eventual diagnosis was microplasma pneumoniae.

The Veteran had a VA examination in April 2000 in which the lungs, nose and sinuses were grossly normal.  

The file contains a March 2002 "buddy statement" from MSG (RET) ACK stating that the Veteran had severe respiratory distress while stationed in Korea.  ACK stated these problems may have been caused by the environment (diesel fumes and generally poor air quality) and/or asbestos in the housing units.  The Veteran often complained of chest pain.  The Veteran appeared to have recurring cough and discharge in the winter and runny nose in the spring.

The Veteran had a physical examination at MEDDAC-J in April 2002 that in relevant part noted the nose as "abnormal" due to deviated septum on the right.  The sinuses, mouth and throat, and lungs and chest were noted as clinically "normal" on examination.  However, the clinician noted chronic cough and sinusitis as a defect/diagnosis.

A May 2002 Standard Aeroallergenic Skin Test Form shows the Veteran to be allergic to 2 out of 13 trees, 6 out of 6 grasses, 1 out of 5 environmentals, 1 out of weeds, 0 out of 8 molds, and 1 out of 2 controls.

In July 2002 the Veteran was treated for respiratory complaints.  The clinical impression was seasonal allergic rhinitis (SAR), sinusitis and exercise-induced asthma.  Also noted the same month was an impression of "allergic rhinitis, cause unspecified." 

A September 2003 letter from the Veteran's attending MEDDAC-J Family Practice Physician states the Veteran had a long history of sinus congestion symptoms, allergies and cough, as well as globus sensation.  CT of the sinuses was negative and PFT showed no restriction or obstruction.  The Veteran had reasonable control of symptoms with empiric GERD therapy and antiallergy medications. 
   
The Veteran was treated by the VA allergy clinic in September 2004 for evaluation of nasal symptoms, cough and post-nasal drip.  The Veteran reported symptoms began while he was in high school and peaked when he was assigned to duty in Japan. He had been worked up for allergies.  The clinical impression was possible asthma and possible allergic rhinitis with postnasal drip, improved since moving to Hawaii from Japan/Korea.

VA treatment record in November 2004 shows history of allergic rhinosinusitis, currently being followed in the allergy clinic.  The clinical impression was allergic rhinitis with significant component of throat clearing and postnasal drip and possible cough-variant asthma.

The Veteran was treated by VA in December 2004 for allergic rhinitis and asthma.  Subsequent allergy clinic notes in March 2005 show improvement of symptoms with medication.

The Veteran testified before the RO's DRO in March 2007 that he had frequent respiratory infections and sinus problems in service, although treatment consisted of nothing more than a cold pack.  Living in Korea connoted exposure to respiratory infections and poor air quality; every time he returned to Korea he immediately had respiratory symptoms.  Since discharge from service he continued to have persistent sinus and allergy problems.

The Veteran presented to the VA outpatient clinic in February 2008 with upper respiratory symptoms with signs and symptoms consistent with bronchitis.
 
VA CT scan of the sinuses in July 2008 was normal.  In August 2008 the Veteran complained to the VA outpatient clinic that he had been fighting a bad cold, but chest X-ray was normal.

The Veteran testified before the Board in July 2009 that his respiratory problems stem from many years of service in Korea, both during active and reserve service.  He had at least three episodes of walking pneumonia in Korea, which was also characterized at the time as severe bronchitis.  In regard to allergies, the Veteran had problems prior to service but his allergies and sinus became worse during service.  He has been identified as being allergic to many grasses found on military installations.  The Veteran was very allergic to substances in Japan, where he lived during active duty and after discharge from active duty.  

Pulmonary function test (PFT) at Straub Clinic in November 2010 showed diagnosis of unspecified asthma.

The Veteran had a VA respiratory diseases examination in November 2010, performed by an examiner who reviewed the claims file.  The Veteran reported recurrent URIs occurring every other month and lasting 3-4 days.  He denied childhood asthma and denied history of smoking.  The examiner noted clinical observations, including a chest X-ray that was normal.  The examiner diagnosed asthma, with spirometry pending, and recurrent URIs although none noted on examination.   Based on review of the claims file, the examiner stated the Veteran had been treated on a number of occasions during active service for URIs and rhinitis/sinusitis; asthma was not diagnosed until after the Veteran had allergy testing.  Therefore, the examiner stated an opinion that asthma and URIs are at least as likely as not caused by or the result of active service (ACDUTRA). 

The Veteran also had a VA examination of the nose/sinus/larynx/pharynx in November 2010.  The Veteran reported allergy symptoms since 1986/1988 with rhinitis and sinusitis and complaints of sinus headaches, rhinitis and recurrent sinusitis.  The Veteran is allergic to grasses, dust mites and other substances.  X-ray showed normal sinuses.  However, the examiner diagnosed allergic rhinitis with chronic sinusitis.  The examiner stated, based on review of the file, that the Veteran was treated during active duty for complaints of rhinitis with sinusitis; accordingly, in the opinion of the examiner, the Veteran's rhinitis with chronic sinusitis is more likely caused by or the result of being on active duty (ACDUTRA).

The Veteran had CT of the sinuses by VA on two occasions in December 2010, both of which showed normal sinuses.

On review of the evidence above, the Board  notes at the outset that the VA examiner in November 2010 diagnosed asthma, URIs, and rhinitis with chronic sinusitis, and stated an opinion that all these diagnosed disorders are etiologically related to service.  This opinion is not controverted by any other medical opinion of record.

The RO declined to accept the opinion of the VA examiner, based on a finding that the examiner relied on the Veteran's reported history and was not supported by service medical records and other evidence in the claims folder; see SSOC in April 2012.  However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski, 19 Vet. App. 171.  In this case, STRs provide ample evidence of recurrent respiratory complaints during service and chronic respiratory complaints after discharge from service.  The Board accordingly finds the examiner's opinion was supported by the evidence of record in the file and is probative of the issues on appeal.

Based on the evidence and analysis above, the Board finds service connection is warranted for asthma, for URIs and for rhinitis with chronic sinusitis.

Service connection for digestive disorders (liver dysfunction, stomach pain and diarrhea, GERD, hernia and hemorrhoids)

In his correspondence the Veteran has asserted that liver dysfunction, to include hepatitis, is related to exposure to nerve agents as an occupational hazard (the Veteran escorted chemical munitions being convoyed to Rocky Mountain Arsenal for demilitarization).  He also asserted that he had taken acne medications for many years, and was told that such medications had "poisoned his liver."

STRs show the Veteran had abnormal liver function tests (LFTs) in October 1978.  He was examined in April 1985 for possible hepatitis, his wife having been identified as positive for the hepatitis B antigen. No active infection was noted.

STRs show the Veteran was treated in September 1987 for diarrhea of unknown etiology; the clinical impression was gastroenteritis that apparently resolved with treatment.    STRs include liver function tests in November 1980 and August 1990, but the values are not interpreted.

STRs include an annual physical examination in August 1990.  In the self-reported Report of Medical History the Veteran denied history of frequent indigestion, rupture/hernia, piles or rectal disease; he entered "don't know" for history of stomach/liver/intestinal trouble, circling the word "liver."  The corresponding Report of Medical History shows clinical evaluation of all physical systems as "normal." 

STRs also include the Veteran's separation examination in August 1992.  In the self-reported Report of Medical History the Veteran reported history of stomach/liver/ intestinal trouble but denied history of frequent indigestion and denied history of piles or rectal disease; he entered "don't know" for history of hernia, writing in "right groin."  The corresponding Report of Medical Examination showed the anus/rectum and the abdomen/viscera to be clinically "normal." 

The Veteran was treated in November 1992, shortly prior to his separation from service, of a "pulling pain" in the groin while squatting; right inguinal hernia (RIH) was initially suspected but the ultimate clinical impression was fibrotic inguinal ligament (no inguinal hernia noted).  

The Veteran had a VA examination in November 1995 in which he complained to the examiner of liver problems, of groin problems with pain in the testicles, and of stomach pain with diarrhea after eating.  Examination of the abdomen was essentially normal, with good bowel sounds and no enlargement of the liver or spleen.  There was no tenderness, no hernia and normal rectal tone.  The genitourinary system was normal.

The Veteran had a physical examination in September 1997 in the course of his service in the Reserve Component in which he endorsed history of stomach, liver or intestinal trouble and jaundice/hepatitis although he denied history of frequent indigestion and also denied history of piles or rectal diseases; he stated "don't know" for history of hernia or rupture of the right groin.  Clinical examination showed impression of right inguinal hernia, reducible.  Examination of the anus and rectum was normal (no hemorrhoids).

In October 1997 the Veteran was treated for right inguinal hernia, reportedly present for five years.  The hernia would protrude if the Veteran were to cough or strain and would thereafter reduce spontaneously.  Surgery was proposed.

The file contains an unsigned serological analysis from an entity called Bedethda Oriental Medical Clinic in April 1999 stated ultrasound had shown a moderately fatty liver.  A "meridian function test" also showed a high level of liver meridian consistent with fatigue and muscle contraction complaints.

The Veteran had a VA examination in April 2000 in which the abdomen was grossly normal, but there was a reducible RIH.  The rectum was not examined.

In November 2000 the Veteran reported to a VA examiner (an Air Force flight surgeon who was performing an examination on behalf of VA) that while on active duty he had been involved in the transportation of nerve agent weapons being sent for "demilling" at Rocky Mountain Arsenal; screening tests at the time were normal and there was no documented exposure to a known leak.  The Veteran currently had routine elevation of fasting lipid profile and a history of fatty infiltration of the liver by ultrasound, but liver enzymes were normal and did not indicate any chronic or acute hepatocellular injury.  The examiner stated that exposure to weapons-grade nerve agents does not predispose a patient to elevated lipid levels.  Short-term potential exposures with which the Veteran was involved usually result in acute hepatocellular injury with elevated LFT; also, his exposure to agents was potential and at no time during monitoring was actual exposure shown, and his LFTs at the time of potential exposure were normal.  The examiner stated he could not find a way to connect the Veteran's current hypercholesterolemia to service-related exposure to nerve gas.  Although ultrasound demonstrated fatty infiltrates in the liver, this was a common finding in patient of the Veteran's age and was not diagnostic of liver injury from nerve gas.

The Veteran also reported to the VA examiner cited above that he was treated in service for a right groin bulge that was diagnosed at the time as a fibrotic inguinal ligament.  The separation physical examination did not document a current inguinal hernia.  A subsequent reserve physical in 1997 noted a current reducible RIH, but the Veteran did not elect to have it repaired and to date it remained asymptomatic and reducible.  The examiner stated the only in-service inguinal complaint did not result in diagnosis of hernia; clear diagnosis was not made until September 1997.  There was no finding of current hernia in the Veteran's separation physical from active duty.  While it was possible that a hernia was missed at that time, this is such a common injury at any point in a man's life that the examiner could not make a definite connection with service.

The file contains a March 2002 "buddy statement" from MSG (RET) ACK stating that the Veteran complained of groin pain after moving office furniture in 1986; thereafter the Veteran complained of groin pain after vigorous exercise such as unit physical training (PT).  The Veteran also complained during service of stomach aches and discomfort after eating.

The Veteran had a physical examination at MEDDAC-J in April 2002 that in relevant part noted the anus/rectum as "abnormal" due to perianal erythema.  The report also noted abdomen and viscera as "abnormal" due to RIH.

A September 2002 endoscopy report from Yokosuka Naval Hospital records the presence of small hemorrhoids and probable irritable bowel syndrome (IBS).  

The file contains an undated e-mail sent to the Veteran by a Dr. Novak, identified by the Veteran as affiliated with the National Ambulatory Hernia Institute.  The e-mail states as follows in relevant part: "I have never made, nor hear of, the diagnosis of 'fibrotic inguinal ligament.'  It is estimated that about ten percent of males have a hernia in their lifetime.  Your assessment that the lifting episode brought the hernia to your attention is correct, but it is not the cause of the hernia."

A September 2003 letter from the Veteran's attending MEDDAC-J Family Practice Physician states the Veteran had a history of RIH.

The Veteran was treated at MEDDAC-J in November 2003 for hemorrhoids.

The Veteran presented to the VA outpatient clinic in August 2004 for initial visit.  He reported history of IBS first manifested by cramping and diarrhea in Korea in the mid-1980s.  Thereafter, he had intermittent abdominal bloating, cramping and diarrhea.  Colonoscopy in 2002 had shown no evidence of ulcerative colitis, Crohn's disease, polyps or mucosal abnormalities; small internal hemorrhoids were noted.   The clinical impression was IBS with intermittent cramping and diarrhea and GERD.

The Veteran was treated by VA in December 2004 for GERD.  The same month, he had a barium swallow diagnostic at Tripler Army Medical Center (AMC) in December 2004 that showed normal small bowel follow-through.

The Veteran had esophagogastroduodenoscopy (EGD) study at Tripler AMC in February 2005 that showed an impression of mild reflux esophagitis.  A concurrent colonoscopy showed a few diverticular in the descending colon and some small, non-bleeding internal hemorrhoids.

VA outpatient treatment notes in March 2006 noted elevated liver function tests, with hepatitis-C antibodies previously negative.  The Veteran was noted to be on medication for chronic hyperlipidemia.  The clinician stated the Veteran could have an element of fatty infiltration of the liver, given that he was overweight and on medication for hyperlipidemia.  The treatment plan was to conduct more liver function tests; if results remained persistently elevated there would need to be further evaluation for other etiologies for hepatic inflammation. 

VA ultrasound of the liver in August 2006 showed an impression of grade 3 fatty infiltration of the liver, questionable for early cirrhotic changes.  The Veteran was referred to the VA gastrointestinal/liver clinic, where the Veteran reported having been told in 1998 that he had a fatty liver.  The Veteran denied symptoms of liver disease.  The clinician's impression was elevated aminiotransferase, possibly due to fatty liver and/or statin use.  The clinician directed the Veteran to discontinue using statins, lose weight and repeat testing in three months. (The Board notes at this point that statins are used to control hypercholesterolemia, which is not a service-connected disorder.)  Clinical notes state liver function tests showed hepatitis-C serology negative and hepatitis-B indicating prior exposure but without surface antigen.

Thereafter, a VA gastroenterology follow-up in December 2006 showed a continued impression of fatty liver with possible early cirrhosis, but asymptomatic.  The treatment plan was to follow up in six months and meanwhile to maintain ideal body weight and keep tight control of triglycerides.

The Veteran testified before the RO's DRO in March 2007 that he had frequent episodes of stomach problems from 1985 to 1990.  He also had hemorrhoid symptoms associated with hard coughing.  He had experienced jaundice-type problems in 1978 associated with tetracycline, which was prescribed for acne; the tetracycline also caused a run-down feeling.  He was switched off the tetracycline but continued to have liver problems post-service described as fatty liver infiltrate.  He had hernia symptoms in service that were characterized at the time as "inguinal ligament strain" but since then the Veteran has been credibly informed that such diagnosis does not exist, and that the condition in service must have been an actual hernia.

The Veteran presented to the VA outpatient clinic for follow-up in April 2007, stating he was watching his diet to control his IBS.

The Veteran presented to the VA gastroenterology clinic in June 2007 for follow-up of his liver disorder (possible early cirrhosis due to fatty liver).  The continued impression was possible early cirrhosis due to fatty liver, doing well currently except tired (just returned from trip to Seoul).  Also, immune to hepatitis-A and -B.

A VA gastroenterology clinic note in December 2007 notes an impression of possible early cirrhosis due to nonalcoholic steatohepatitis (NASH).

The Veteran had a VA EGD in December 2008 that showed mild gastritis.

The Veteran testified before the Board in July 2009 that he was told during service he was incurring liver damage due to the tetracycline he was taking for treatment of acne.  He was switched to a different medication, but liver problems continued.  He was subsequently identified as having fatty liver, and later with cirrhosis.  He was taken off statins (the Board notes again that statins are prescribed for treatment of the nonservice-connected hypercholesterolemia).  The Veteran also believes liver dysfunction may be associated with escorting the transportation of chemical weapons.  In regard to digestive complaints, he certain foods have caused ongoing diarrhea and GERD.  The Veteran has been diagnosed with internal hemorrhoids.  In regard to hernia, he was identified in 1986 as having "inguinal ligament strain" but has subsequently learned that this was misdiagnosis for what was essentially a hernia; the hernia is still problematic if he strains himself.  

A VA gastroenterology clinic note in August 2007 shows an impression of nonalcoholic fatty liver disease (NAFLD) with no current signs of cirrhosis.

VA CT scans of the abdomen in October 2009 and February 2010 showed normal gallbladder, liver, spleen and adrenal glands.  However, ultrasound of the abdomen in December 2009 showed stable hepatomegaly and moderate steatosis (fatty infiltration) of the liver.

The Veteran had a VA examination of the rectum/anus in November 2010, performed by an examiner who reviewed the claims file.  The Veteran reported history of hemorrhoids beginning in Korea in the 1980; he reported hemorrhoid surgery in 2002 and subsequent evidence of hemorrhoids in colonoscopies.  Clinical examination showed the presence of two small external hemorrhoids.  The examiner stated there was no clinical evidence of hemorrhoids during active service.  It is possible the Veteran had hemorrhoids during active service; he certainly had hemorrhoids while he was in reserve status.  If the question is specific to active service, then the opinion, based on available information, is that the Veteran's hemorrhoid disorder is less likely than not caused by or the result of active service or ACTDUTRA, since the disorder is not documented until INACDUTRA years.  

The Veteran also had a VA examination of the liver/gall bladder/pancreas in November 2010.  The Veteran endorsed having been treated with tetracycline for acne when he was a teenager.  When he joined active duty he had complaints of tiredness and abnormal LFTs; his tetracycline was discontinued but he was kept on acromycin.  He reported being exposed to nerve gas during escort duty, having elevated cholesterol and having been exposed to hepatitis-A and mononucleosis.  The Veteran reported he had been told he had an enlarged liver.  Based on examination and review of the claims file, the examiner diagnosed hepatomegaly with steatosis of the liver.  The examiner stated that the Veteran had abnormal LFTs and elevated lipids in service, which over time could cause the hepatomegaly.  Accordingly, the examiner's opinion was that hepatomegaly with steatosis is at least as likely as not caused by or the result of being on active service (ACDUTRA).

The Veteran also had VA examinations of the intestines and esophagus/hiatal hernia in November 2010.  The Veteran reported having had parasitic infections in Korea in the 1980s associated with eating spicy food; since then he developed abdominal pain with "gurgling" and diarrhea.  The examiner diagnosed IBS and hiatal hernia/GERD.  The examiner stated that based on review of the claims file, the Veteran was noted to have medical evaluations of diarrhea with abdominal pain and  heartburn and did undergo EGD; accordingly, in the examiner's opinion, hiatal hernia with GERD and IBS are more likely than not caused by or the result of active service (ACDUTRA).

Finally, the Veteran also had a VA hernia examination in November 2010.  The Veteran reported having developed a "pulling sensation" in 1986-1988 that was characterized at the time as left inguinal ligament strain, although he was subsequently advised by other professionals that he had actually had a hernia.  Since then, the Veteran had pain to the right groin when lifting.  Examination showed a defect in the right abdominal wall approximately 2 cm in diameter.  The examiner diagnosed right inguinal hernia and stated that the current hernia was in the same location as the event in 1992.  Accordingly, the examiner's opinion was that inguinal hernia was at least as likely as not related to active military service (ACDUTRA).

VA ultrasound of the abdomen in December 2010 was consistent with fatty infiltration of the liver.

On review of the evidence above, the Board notes there is conflicting medical opinion of record in regard to liver dysfunction.  The VA examiner in November 2000 stated an opinion that fatty infiltrates in the liver is a common finding in patient of the Veteran's age and not diagnostic of liver injury from nerve gas.  The VA examiner in November 2010 made a contrary opinion, that the Veteran's abnormal LFTs and elevated lipids in service could over time have caused the hepatomegaly.  The Board finds this competent medical evidence is at least in equipoise.  Accordingly, service connection for liver dysfunction must be granted under the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Similarly, the November 2000 VA examination and the November 2010 examination provide conflicting opinions regarding the etiology of the claimed inguinal hernia.  The November 2000 examiner stated it was possible that a hernia was missed during service but that hernia is such a common injury that the examiner could not make a definite connection with service; however, a "definite connection" is not required to show entitlement to service connection.  By comparison, the VA examiner in November 2010 stated the Veteran currently had a hernia in the identical anatomical area as the in-service incident, leading to the conclusion that the Veteran likely had a hernia in service.  The November 2010 opinion applies the proper standard, and is also better reasoned.  The Board concludes the more probative medical opinion of record supports service connection for hernia.

In regard to digestive disorders (IBS and GERD), the competent and uncontroverted medical opinion of record, in the form of the November 2010 examination, states these disorders are as likely as not related to service.  However, the examiner based the opinion on medical evaluations of diarrhea with abdominal pain and heartburn and conduct of an EGD.  Review of actual documentation in STRs shows just one episode of gastroenteritis (diarrhea) in September 1987; further, the Veteran specifically denied history of frequent indigestion at the time of his separation examination.  To the degree that the Veteran has asserted chronic IBS and GERD symptoms, these assertions appear to address the period after discharge from active service in January 1993.  After January 1993 the Veteran continued to perform ACDUTRA and INACDUTRA in the Army Reserve, but there is no evidence whatsoever to show that he had chronic IBS or GERD resulting from a specific period of ACDUTRA (service connection cannot be considered for disease contracted during INACDUTRA).  

In regard to hemorrhoids, the competent and uncontroverted medical opinion of record, in the form of the November 2010 examination, shows the disorder is not etiologically related to service.  This opinion is supported by the Board's review of the medical records cited above.  The Board notes in this regard that the Veteran specifically denied history of "piles" in his Report of Medical History at the time of his separation from service; any subsequent assertion to the contrary is internally inconsistent with his contemporaneous statement and accordingly lacking in credibility.

In sum, based on the evidence and analysis above the Board had found service connection to be warranted for liver dysfunction and inguinal hernia, but not warranted for IBS/GERD or for hemorrhoids.  The benefit-of-the-doubt rule has been applied where appropriate.

 Service connection for kidney disorder

Service treatment records (STRs) include a self-reported Report of Medical History in August 1990 the Veteran denied history of urinary symptoms or kidney stones.  The corresponding Report of Medical Examination shows clinical evaluation of the genitourinary system as "normal."

STRs also include a self-reported Report of Medical History in support of the Veteran's separation physical examination in August 1992 in which he reported history of painful or frequent urination but denied history of kidney stone. The corresponding Report of Medical Examination showed evaluation of the genitourinary system to be clinically "normal."  

The Veteran had a VA examination in November 1995 in which he made no complaint of kidney disorder.  The examination report is silent in regard to any current observed kidney disorder.  The genitourinary system was noted as normal on examination.

The Veteran had a physical examination in September 1997 in the course of his service in the Reserve Component.  The Veteran endorsed history of frequent or painful urination but denied history of kidney stone.  Examination of the genitourinary system was normal.

The file contains an unsigned serological analysis from an entity called Bedethda Oriental Medical Clinic dated in April 1999 reporting a "meridian function test" showing low levels of kidney and bladder consistent with back pain or urological complaints.

The Veteran had a physical examination at MEDDAC-J in April 2002 that in relevant part noted the genitourinary system as "normal."

A May 2002 medical statement from Ebina General Hospital (Japan) states the Veteran was treated for hematuria, suspected to be due to ureteral calculus.  Per follow-up in July 2002, the calculus in question was a kidney stone.

A September 2003 letter from the Veteran's attending MEDDAC-J Family Practice Physician states the Veteran had a history of ureteral colic. 

VA treatment record in November 2004 shows history of nephrolithiasis with kidney stone passed in 2002.

The Veteran testified before the RO's DRO in March 2007 that he had intermittent problems with urination in service.  In April 1999 he was diagnosed with some kind of kidney problem, and some time thereafter he passed a kidney stone.

In February 2007 the Veteran presented to the VA outpatient clinic complaining of urinary frequency at night (twice) with pushing and straining to urinate.  Examination showed a slightly enlarged and mildly boggy prostate.

A VA outpatient treatment note in December 2007 notes that renal ultrasound in September had been normal.  The Veteran continued to be followed-up for benign prostatic hypertrophy (BPH).

The Veteran testified before the Board in July 2009 that during service he was kicked in the groin playing football, and subsequently had blood in his urine.  He was advised to drink lots of water.  In October 2002 he passed a kidney stone.  He currently has prostate problems.

The Veteran completed VA renal protocol in August 2009 due to complaint of right flank pain with reported dysuria and history of renal stone.  CT of the abdomen showed two small renal stones in the right kidney and a possible filling defect in the right posterior bladder.  There was also thickening of the perirectal periprostatic fascia, probably related to inflammatory changes.  Thereafter, the Veteran had ultrasound of the kidneys and bladder in September 2009 to follow up the possible bladder filing defect noted in the CT scan; the impression from the ultrasound was possible complex cyst on the right kidney versus hypoechoic mass arising from the prostate.  Another VA CT scan in October 2009 showed no additional renal lesions above and beyond the stones shown on the previous scan.

The Veteran underwent cystoscopy and transurethral resection of the bladder and prostate at VA in October 2009.  Pathology showed benign prostatic tissue/chips with no evidence of malignancy.  Thereafter, the Veteran complained to the VA outpatient clinic of residual voiding symptoms, although they were improving. 

 VA ultrasound of the abdomen in December 2009 showed no renal or bladder lesions.  Ultrasound specifically of the kidneys in December 2009 was normal, without evidence of the right kidney stone and bladder cyst that had been previously noted in September 2009.  Thereafter, VA CT of the abdomen in February 2010 showed small non-obstructing stones in the left and right kidneys as well as a prostate cyst.

The Veteran had a VA genitourinary examination in November 2010, performed by an examiner who reviewed the claims file.  The Veteran described history of painful urination in 1992 and passing a kidney stone in 2002.  He subsequently developed several additional stones in the left and right kidneys; hematuria was associated with passing these stones.  The examiner noted clinical observations, including most recent VA ultrasound in December 2009 that showed normal examination.  The examiner diagnosed nephrolithiasis (kidney stones) and stated that review of the file showed no medical records of kidney stones during active duty (ACDUTRA) although there was notation of kidney stones while the Veteran was in INACDUTRA status.  Because kidney stones were noted during a period of INACDUTRA, the examiner's opinion was that nephrolithiasis was not likely cause by or the result of active service.

VA ultrasound of the abdomen in December 2010 was consistent with right nephrolithiasis without hydronephrosis, mild left hydronephrosis without evidence of nephrolithiasis, and small cystic lesion of the prostate.

The Veteran had a left kidney stone removed at Queens Hospital in March 2011.   He apparently passed a right kidney stone in April 2012.

On review of the evidence above, the Board notes that the only kidney disorder shown of record is a history of kidney stones (nephrolithiasis).  Competent and uncontroverted medical opinion of record, in the form of the November 2010 medical examination, states that such disorder is not due to service.  This is consistent with the Board's review of the evidence of record in the claims file, which shows the earliest manifestation of kidney stones to have been in April 1999, six years after discharge from active service.  Further, the Veteran denied history of kidney stone in his discharge examination in August 1992 and in a post-service medical examination in September 1997.  To the degree that the Veteran asserts kidney stones prior to September 1997, such assertion is inconsistent with his contemporaneous statements and thus not credible.

In sum, based on the evidence and analysis above the Board finds service connection for a kidney disorder is not warranted.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for recurring headaches

The Board notes at the outset that service connection for "eye problems" has been separately considered and denied.  Accordingly, to the degree that headaches are secondary to an eye disorder, they are not subject to secondary service connection.

STRs show the Veteran reported left-side headaches in September 1983, May 1985, July 1992 and December 1992in conjunction with optometry examinations.  He also endorsed periodic eyestrain with headaches, especially over the left eye, in a Health Questionnaire for Dental Treatment.  In a self-reported Report of Medical History in August 1990 the Veteran endorsed history of frequent headaches over his left eye and history of eye strain, although the corresponding Report of Medical History notes neurologic examination as "normal."  The Veteran complained to the optometry clinic in September 1990 of headaches over the left eye; the clinician's diagnosis is illegible.

STRs show the Veteran submitted a self-reported Report of Medical History in support of his separation physical examination in August 1992 in which he reported history of frequent headaches over the left eye.  The corresponding Report of Medical Examination again showed neurologic examination to be clinically "normal."

The Veteran had a VA examination in November 1995 in which he complained to the examiner of recurring headaches, primarily over the left eye.  Examination of the eyes showed no gross superficial abnormalities; vision was 20/200 in the right eye and 20/100 in the left eye, bilaterally correctible to 20/20.

The Veteran had a physical examination in September 1997 in the course of his service in the Reserve Component, in which he endorsed history of frequent or severe left-side headaches.  The examination report shows neurological examination as "normal."

The file contains a March 2002 "buddy statement" from MSG (RET) ACK stating that ACK observed the Veteran to have frequent headaches during service.

The Veteran had a physical examination at MEDDAC-J in April 2002 that in relevant part noted neurologic examination as "normal" but recorded a defect/diagnosis of "chronic headaches."  

During VA treatment in November 2004 the Veteran complained of persistent headaches, particularly in the left forehead and temple.  He requested a head scan to follow up.  The clinical impression was headaches possibly associated with neck pain, although not a classic tension-type headache that is usually bilateral, and no associated neurologic symptoms.

Thereafter, the Veteran had a computed tomography (CT) scan of the head at Tripler AMC in December 2004 to diagnose the etiology of his headaches (localized over the left temple retroorbital region and worsening in severity); the clinical impression was normal CT of the head.

The Veteran testified before the RO's DRO in March 2007 that he had severe headaches in service but clinicians at the time were unable to characterize the headaches as being tension-type versus migraines or sinus-related.  The Veteran was also uncertain; most of the time his headaches were associated with sinus-type problems but at other times he would get headaches for no apparent reason.

The Veteran testified before the Board in July 2009 that his headaches are associated with eye problems and/or sinus problems.  Most of his headaches are over the left eye.

The Veteran had a VA neurological examination in November 2010, performed by an examiner who reviewed the claims file.  The Veteran complained of headaches since 1986/1988, located in the left supraorbital area of the left eye.  The Veteran stated he believed the headaches to be sinus headaches.  The examiner diagnosed sinus headaches.  The examiner stated that review of the claims file did not show medical evaluation of headaches during service, but a military colleague endorsed headaches during active service and medical evaluations during reserve component status reflected muscle contraction headaches.  Therefore, in the examiner's opinion it is at least as likely as not that sinus headaches were caused by or the result of active duty (ACDUTRA).

On review of the evidence above, the Board notes at the outset that the competent and uncontroverted medical evidence of record, in the form of the November 2010 VA examination, states the Veteran's headaches are related to sinus disorder; whereas the Board has found in this Decision that service connection for sinusitis is warranted, service connection for headaches is warranted on a secondary basis.  38 C.F.R. § 3.310.  Further, the VA examiner's opinion is consistent with the Board's review of the file, which shows numerous complaints of headaches during service and chronic headaches since discharge from service.

In sum, the Board has found service connection for headaches as secondary to sinusitis is warranted.  The benefit-of-the-doubt rule has been applied in the Veteran's favor.  

Service connection for a skin disorder, including cysts and tags; and, for ingrown toenails 

The Board notes at the outset that the Veteran already has service connection for lichenoid dermatitis.  The question before the Board is whether he has another diagnosed skin disorder for which service connection may be granted.

In regard to the skin, STRS show that prior to his entry into service in October 1978 the Veteran was treated for acne recurrently from September 1975 through August 1977.  A Report of Medical Examination in March 1978, performed prior to commissioning, notes clinical impression of mild acne of the face, hands, back and shoulders.

Following entry into active duty the Veteran was treated for acne in October 1978, January 1980, October 1980, January 1982 and June 1982.  His acne was noted as "much improved" in November 1982 but he was treated again for acne in January 1983.  He was treated for dyshydrotic eczema of the hands in October 1985 and for a cyst on the right side of the neck in November 1985.  He had lesions shaved off the left shoulder in April 1990.  He was treated in May 1990 for possible actinic keratosis; biopsy showed an impression of differential diagnoses (dermatophytosis versus drug eruption versus lichenoid benign keratosis).   

In regard to ingrown nails, STRs show the Veteran was treated for onychocryptosis (ingrown nail) of the right hallux (great toe) in November-December 1986, and for similar problem in the left hallux in January-May 1987.   

The Veteran had an annual physical examination in April 1990 in which he stated "don't know" for history of foot trouble, citing only tendon damage to the right big toe; he also endorsed history of skin disease (lichenoid dermatitis).  The corresponding Report of Medical Examination found the feet and skin to be clinically "normal." 

The Veteran submitted a self-reported Report of Medical History in support of his separation physical examination in August 1992 in which he reported history of skin disease (acne) and foot trouble (removal of ingrown toenails in the big toes in November 1986 and May 1987).  The corresponding Report of Medical Examination showed evaluation of the skin and the feet as "normal."

The Veteran had a VA examination in November 1995 in which he complained to the examiner of skin rashes and lichenoid dermatitis; he also complained of great toes being sore and discolored.  Examination showed slight skin irregularities on the medial border of the right index finger and a small area of skin discoloration over the dorsal aspect of the right and left great toe.  No rash was present.  However, the examiner diagnosed intermittent contact dermatitis.  

The Veteran had a physical examination in September 1997 in the course of his service in the Reserve Component in which he endorsed history of skin disease (lichenoid dermatitis).  The examination report shows the skin as "normal" but also notes the presence of dyshydrotic eczema between the webs of the fingers.

The Veteran had a VA examination in April 2000 in which the skin was noted as being grossly normal, but with presence of numerous benign skin tags.  There were also scars from prior biopsies and acne scarring on the face and neck.

The Veteran was treated in June 2000 for facial cellulitis on the right forehead and brow.  Per follow-up notes, the condition subsequently resolved.

The Veteran was treated in October 2000 for "skin tags" otherwise not identified.  He was treated in March 2001 for sebaceous cysts.

The file contains a  March 2002 "buddy statement" from Master Sergeant (MSG) Retired (RET) ACK stating that ACK observed the Veteran to have frequent problems with ingrown toenails in service.  He also observed the Veteran to have strong foot odor and athlete's foot infections during service.

The Veteran had a physical examination at MEDDAC-J in April 2002 that in relevant part noted an epidermal cyst on the left forehead.  The examination noted other skin and lymphatics as "normal" but noted dyshydrotic eczema by history.

The Veteran was treated at MEDDAC-J in November 2003 for skin tags, apparently on the arm.

The Veteran presented to the VA outpatient clinic in August 2004 for initial visit.  He reported a history of dermatitis with white bumps on the hands and forehead, as well as a recurrent papule on the right thigh.  The clinical impression was lichenoid dermatitis with intermittent papular lesions on the hands and face, with non-healing papule on the right thigh suspicious for cancer and requiring further analysis.

Treatment records from Straub Clinic show shave biopsy of skin from the left thigh in November 2004 was positive for hyperkeratosis and mild papillomatosis as well as some acanthosis (melanoma has been suspected but was ruled out); the treatment note also recorded history of multiple epidermal and sebaceous cysts of the face as well as history of nodular cystic acne.  The same provider treated the Veteran in January 2005 for irritated seborrheic keratosis (SK), generalized sebaceous hyperplasia, nevus and cyst.  In March 2005 the Veteran was treated for painful plantar warts on both feet and a cyst on the left forehead.  In April 2005 he was treated for plantar warts, for a palmar wart, for dyshydrosis and tinea pedis, and for a vague cystic lesion on the left forehead.  In July 2006 he was treated for two epidermal cysts on the forehead; he was also diagnosed with multiple plantar warts; the plantar warts were treated in August 2006.  In October 2006 he was followed-up for plantar warts and treated for a new eruption of contact dermatitis on the legs and arms; treatment for contact dermatitis continued in November 2006.  

VA outpatient follow-up in April 2005 noted continued treatment for multiple skin conditions including irritated SK, generalized sebaceous hyperplasia, nevus and cyst.

The Veteran had a VA examination of the skin in June 2005 in which the examiner noted history of lichenoid dermatitis of the neck and face in 1979.  He also had history of lumps and discoloration on the shoulder and skin tag on the hand, both treated with liquid nitrogen.  There was history of lumps and itching of the hands and excision of cysts on the forehead, neck, chest and lower lip.  Examination showed a current small cyst on the lower lip and a few keratoses on the chest; there were no other skin tags, bumps, discoloration or cysts on the hands, face, neck or chest.  The examiner diagnosed history of lichenoid dermatitis, keratosis, cyst on the lower lip and no bumps, discolorations or tags per examination.  The examiner stated there is no relationship between the cyst and the keratosis to lichenoid dermatitis.

In July 2005 the Veteran presented to the VA outpatient clinic reporting a history of ingrown toenails and current recurrence in the left great toe, right great toe and right small toe.  He requested a referral to podiatry.  Subsequent treatment records from the podiatry clinic in October 2005 confirmed mild ingrown toenails of the bilateral great toes.

The Veteran presented to the VA dermatology clinic in January 2006 for treatment of plantar wart; he also complained of rash between his hands and a bump lesion on the forehead.  The clinical impression was plantar warts of the feet, likely chronic; epidermal inclusion cyst of the forehead, progressive but benign; and, chronic hydrotic eczema of both hands.

The Veteran had a VA examination of the skin in May 2006, performed by an examiner who reviewed the claims file.  Examination showed hyperpigmented flat lesions on the bilateral hands and some papules and macules on the left upper arm.  There was nothing appreciated on the shoulders, back or chest.  There was some actinic keratosis over the skin.  The only skin disorder assessed was lichenoid dermatitis, affecting approximately 20 percent of the body.  
  
In January 2007 the Veteran contacted the VA dermatology clinic to report recurrence of the cyst on his forehead that had been previously excised.  In February 2007 he complained of a new rash on his chest, legs, back and underarms, associated with itching and multiple scabs, which was associated with possible allergic reaction to a fruit drink.

The Veteran testified before the RO's DRO in March 2007 that he had skin problems in service beginning with a jungle warfare course in Panama in 1997, during which he developed itchy skin and body odor.  He had similar problems with itchy skin while escorting chemical weapons.  Since service he was treated for lichenoid dermatitis, cysts and a number of skin allergies.

The Veteran presented to the VA outpatient clinic for follow-up in April 2007, stating he had recently had precancerous lesions removed from the right forehead and left neck; he was also treated again for plantar warts.  

The Veteran had a VA dermatology consult in November 2007 that noted history of itchy skin and benign skin biopsy from the right thigh.  However, the Veteran had no current complaints and skin examination was unremarkable (no lesions observed).  Follow-up in February 2008 showed a stable papule of the lower right lip (probable benign fibroma) but was otherwise unremarkable.

The Veteran presented to the VA allergy clinic in April 2008 for evaluation of an urticarial rash, reportedly of 10 years duration.  The Veteran had allergy skin testing in the past that was positive for grass and dust mites.  The clinical impression was acute episodic urticaria, not meeting the criteria for chronic urticaria and probably not related to allergy or autoimmune disease.
 
The Veteran testified before the Board in July 2009 that he continues to have intermittent trouble with ingrown toenails, which he believes began with the wearing of combat boots.  In regard to the skin, the Veteran cited removal of cysts from the forehead, sternum, back and neck and removal of skin tags from the underarms, upper back and middle back.  

The Veteran reported to the VA outpatient clinic in October 2009 that he had recently had resection of a left thigh tumor at Straub Clinic that had been shown to be a melanocytic lesion; the margins were shown to be free of tumor. 

The Veteran had a VA skin diseases examination in November 2010, performed by an examiner who reviewed the claims file.  The Veteran reported history of lichenoid dermatitis and also skin cysts and tags.  The Veteran stated his skin conditions began with a rash in 1983-1984; his cysts and skin tags developed thereafter.  Examination showed a mildly erythematous, pruritic papular rash to the chest, back and arms as well as 5 skin tags to the back and axilla and 4 subcutaneous cysts to the back and arms.  The examiner diagnosed lichenoid dermatitis, acrochordans and subcutaneous cysts.  The examiner stated an opinion, based on review of the file and examination, that the Veteran had documented treatment for multiple skin disorders while on active service; therefore, it is at least as likely as not that the diagnosed disorders of lichenoid dermatitis, acrochordans and subcutaneous cysts are due to or the result of active service.  

Then Veteran also had a VA examination of the feet in November 2010 in which he reported a long history of ingrown toenails, beginning in 1986 (right great toe) and 1987 (left great toe) with continuous recurrence thereafter.  Physical examination showed tenderness and mild swelling and erythema to the paronychial areas of both great toes.  The examiner diagnosed ingrown toenails of the bilateral great toes.  The examiner stated that review of the claims file showed treatment for both great toenails in service as reported by the Veteran; the Veteran reported recurring problems thereafter, and current examination showed ingrown toenails.  Accordingly, it is at least as likely as not that ingrown toenails are due to or the result of active service.  

The file contains photographs of the Veteran dated in February 2011 and March 2011 showing eruptions, lesions and blisters on the neck, chest, back, arms and hand.

On review of the evidence above, the Board notes that competent and  uncontroverted medical opinion in the form of the November 2010 VA examinations cited above states that diagnosed skin disorders (acrochordans and subcutaneous cysts) and ingrown toenails are as likely as not due to or the result of active service.  The examiner based the opinion on treatment for multiple skin disorders and ingrown nails in service, current diagnoses and complaint of recurrent symptoms since service.  This opinion is consistent with the Board's review of the evidence of record.

The RO declined to accept the opinion of the VA examiner, based on a finding that there was no evidence showing a skin disorder in service other than lichenoid dermatitis, which is already service-connected; see SSOC in April 2012.  However, review of STRs shows treatment for acne, dyshydrotic eczema, cyst on the neck, lesion of the left shoulder, and questionable differential diagnoses of dermatophytosis versus drug eruption versus lichenoid benign keratosis.  Accordingly, whether these various skin disorders in service represented an early manifestation of current diagnosed acrochordans and subcutaneous cysts is a medical determination; the Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence or adequate quotation from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board must accept the opinion of the examiner.
 
In sum, based on the evidence and analysis above the Board finds that service connection is warranted for skin disorders (acrochordans and subcutaneous cysts) and ingrown toenails.  The benefit-of-the-doubt rule has been applied in the Veteran's favor.



Entitlement to Increased Evaluation

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).   VA must consider "seriously disabled" any part of the musculoskeletal system that becomes painful on use; 38 C.F.R. § 4.40.  

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and it is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In claims for increased ratings for musculoskeletal disabilities where the veteran has a noncompensable rating and complains of pain on motion, the provisions of 38 C.F.R. 4.59 apply even if the disability is not manifested by arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Muscle injuries to the biceps are rated under the criteria of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5305 (Muscle Group V: biceps, brachialis and brachioradialis).  Further, DC 5303 distinguishes between the major (dominant) and minor (non-dominant) extremity.  As the Veteran in this case is shown to be right-handed, the criteria for the minor extremity apply.

The rating criteria of DC 5305 are as follows.  A rating of 0 percent (noncompensable) is assigned for slight disability.  A rating of 10 percent is assigned for moderate disability.  A rating of 20 percent is assigned for moderately severe disability.  A rating of 30 percent is assigned for severe disability.

The application of "slight," "moderate," "moderately severe" and "severe" muscle injuries is discussed in 38 C.F.R. § 4.56.

38 C.F.R. § 4.56(a) and (b) apply to open comminuted fractures with muscle or tendon damage and to through-and-through injuries with muscle damage; neither of those sections apply in this case.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The other amended provisions of 38 C.F.R. § 4.56 are as follows.

Slight disability of muscles.  Type of injury:  Simple muscle wound without debridement or infection.  History and complaint:  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined above.  Objective findings:  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of muscle function or retained fragments in the muscle tissue.  38 C.F.R. § 4.56(d)(1).    

Moderate disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement or prolonged infection.  History and complaint:  Service department record or other evidence of in-service treatment of the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms as defined above, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings:  Entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue.  Some loss of deep fasciae or muscle substance or impairment of muscle tonus and loss of power or lower threshold or fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).   

Moderately severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound by a small, high-velocity missile or large low-velocity missile with debridement, prolonged infection or sloughing of soft parts and intermuscular scarring.  History and complaint:  Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Objective findings:  Entrance and (if present) exit scars indicating track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fasciae, muscle substance or normal firm resistance of muscles compared to the sound side.  Tests of strength compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).     

Severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint:   Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for "moderately severe" muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings:  Ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.   38 C.F.R. § 4.56(d)(4).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath, 1 Vet. 
App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The instant claim for increased rating was received in August 1999.  The Board has considered evidence of severity of disability from August 1998, one year prior to receipt of the claim.  See 38 C.F.R. § 3.400.  

The Board notes at the outset that the Veteran is separately compensated for left elbow epicondylitis.  Accordingly, the left elbow will not be considered in the discussion below.

The Veteran submitted a statement to VA in September 2000 that his left bicep was slightly deformed and achy.  He stated the shoulder joint would make a cracking sound when he did push-ups.  

The Veteran had an examination of the upper extremities in September 2000, performed by the physical therapy section of the U.S. Army Medical Department Activity (MEDDAC), Japan on behalf of VA.  Visual inspection of the upper extremities and shoulder girdle bilaterally showed symmetrical bony landmarks and muscle bulk.  There were no signs of significant tear.  The Veteran had left elbow pronation to 45 degrees, equaling a 3 percent loss of motion for a total impairment of 3 percent for the left upper extremity (LUE).  The Veteran's shoulders had full ROM bilaterally for his age, and he had good symmetrical strength.  There were no signs of muscle or tendon tears or atrophy, and the biceps showed no defect.       

The Veteran had a physical examination at MEDDAC-J in April 2002 that in relevant part noted the upper extremities as "abnormal" due to visible defect of the left bicep with tenderness and pain.  

The Veteran had a VA examination of the left bicep in May 2006, performed by an examiner who reviewed the claims file.  The Veteran reported the arm to be especially achy in cold wet weather, at which time pain would be of 6-7/10 severity.  Lifting more than 20 pounds caused pain.  On examination, left shoulder forward flexion was to 180 degrees and internal/external rotation was to 90 degrees, including after repetition.  There was no additional limitation of ROM of joint function due to pain, fatigue, weakness, lack of endurance or fatigability.  There were no obvious bony deformities or indentations in the left upper forearm from the shoulder to the elbow.  No obvious muscle or bony abnormalities were appreciated, and there was no tenderness to palpation.  Strength, sensation and deep tendon reflexes (DTRs) were all intact.  X-rays of the left shoulder and left humerus showed no obvious abnormalities.  The clinical assessment was left biceps tear.     

The Veteran had another VA examination of the muscles in November 2010, performed by an examiner who reviewed the claims file.  The Veteran reported he had injured his left arm in August 1977 while attending airborne training; since then, he has had aching pain of 4-5/10 in severity that varies in frequency and lasts one day in duration.  Lifting weights, carrying and exercising precipitate pain.  The Veteran denied additional limitation of motion or functional impairment associated with flare-up.  Although the Veteran endorsed muscle pain, he denied fatigue or inability to move the joint through its ROM; he also denied impairment of activities of daily living (ADLs).  Examination showed tenderness of the bicep tendon but no residual damage of the bone, joint, nerve or muscle tissue.  Muscle strength was 5/5 and symmetrical.  There was no muscle herniation and no loss of muscle function.  The examiner diagnosed left bicep tear with residual pain.

The Veteran's extensive VA claims file, which encompasses six volumes, has no indication of any medical complaints related to the right bicep.  There are numerous citations of left elbow complaints, but as noted above service connection for the left elbow has been separately denied and is not for consideration.

On review of the evidence above, the Board finds the Veteran to have has "moderate" disability under the criteria of DC 5305.  "Moderate" disability requires one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(a); in this case, pain of the muscle is objectively shown on examination.   "Moderate" disability of the minor extremity of Muscle Group V warrants a 10 percent evaluation under DC 5305.

The Board has considered whether rating higher than 10 percent may be assigned.   However, "moderately severe" muscle disability requires consistent complaint of cardinal signs and symptoms and, if present, evidence of inability to keep up with work requirements.  This level of disability is not shown by the medical or lay evidence of record.  The Board especially notes in this regard that the Veteran has consistently been shown on examination to have no loss of muscle function and has had symmetrical strength when compared to the right arm.  Although the Veteran complains of "atrophy" such atrophy is disproved by the examination reports.  Further, the Veteran has denied any impairment of ADLs due to the bicep muscle injury.

Because the criteria higher for rating were not met at any time during the period under review, "staged ratings" are not for application.  Hart, 21 Vet. App. 505

Assignment of 10 percent for pain is consistent with DeLuca and Burton. Additional compensation based on impairment of the left elbow, which is separately compensated for service-connected epicondylitis, would constitute pyramiding.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's muscle injury, as the functional impairments he describes (in this case, only pain) are specifically incorporated in the "cardinal signs and symptoms" of a muscle injury in rating schedule.  The rating criteria are therefore adequate to evaluate the Veteran's disability on appeal, and referral for consideration of extraschedular rating is not warranted.  Thun, id.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran already has not asserted, and the evidence of record does not show, that his left bicep disability renders him unemployable, and the Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.

 Finally, when considering a claim for compensation the Board must consider whether the claimant may be entitled to special monthly compensation (SMC) at the housebound rate.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Entitlement to SMC at the "housebound" rate is shown when a veteran is actually housebound, or if the veteran has a single service-connected disability rated at 100 percent and additional service-connected disabilities resulting in a combined evaluation of 60 percent or more.  38 U.S.C.A. § 1114(s).  In this case neither of those criteria is met, and the Board finds that entitlement to SMC at the housebound rate is not demonstrated.

In sum, the Board has found that a rating of 10 percent, but not more, is warranted for the service-connected left bicep tear.  The Veteran's appeal is granted to that extent.

The benefit of the doubt has been resolved in favor of the Veteran.


ORDER

Service connection for a bilateral shoulder disorder is granted.

Service connection for a back disorder is granted.

Service connection for a disability manifested by joint pain and dysfunction other than the back and bilateral shoulders is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for upper respiratory infections is granted.

Service connection for allergies, sinusitis, rhinitis and asthma is granted.

Service connection for liver dysfunction (hepatomegaly and steatosis) is granted.

Service connection for a disability manifested by stomach pain and diarrhea is denied.

Service connection for GERD is denied.

Service connection for hernia is granted.

Service connection for hemorrhoids is denied.

Service connection for a kidney disorder is denied.

Service connection for recurring headaches is granted as secondary to sinusitis.

Service connection for a skin disorder (acrochordans and subcutaneous cysts) is granted.

Service connection for ingrown toenails is granted.

An evaluation of 10 percent for the service-connected left bicep tendon tear is granted, subject to the criteria applicable to the payment of monetary benefits.
     .




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


